Title: To John Adams from Samuel Chase, 28 June 1776
From: Chase, Samuel
To: Adams, John


     
      Dear Sir
      Annapolis. June. 28th. 1776 Fryday Evening 9 O’Clock
     
     I thank You for your two Letters of the 17th. and 24th Instant. They were handed to Me in Convention. I shall offer no other Apology for Concluding, than that I am this Moment from the House to procure an Express to follow the Post with an Unanimous Vote of our Convention for Independence etc. etc. See the glorious Effects of County Instructions. Our people have fire if not smothered. Poor Genl. Thompson!
     I charge You to write to Me!
     
      Now for a government.
     
     
      Jubeo Te bene valere. Adieu. Your Friend,
      S Chase
     
    